Citation Nr: 0430309	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
due to trauma.

2.  Entitlement to service connection for a seizure disorder 
due to trauma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) in the Naval Reserves, from March 1964 to April 
1964.  He served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefits currently sought on appeal.  The claims have been 
remanded twice, first in July 2000, to afford the veteran a 
personal hearing, and second in July 2003, for further 
development.  Such development was undertaken, and the 
veteran and his representative were issued a supplemental 
statement of the case.  The claims were recertified to the 
Board in September 2004.


FINDINGS OF FACT

1.  The veteran's mental disorder was first manifested many 
years after service and has not been related to his active 
duty service or his ACDUTRA.  

2.  The veteran experienced a seizure many years after 
service and it has not been related to his active duty 
service or his ACDUTRA.


CONCLUSIONS OF LAW

1.  The veteran's mental disorder was not incurred or 
aggravated in his active duty service or ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A seizure disorder was not incurred or aggravated in his 
active duty service or ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from claims 
for service connection for a mental disorder and a seizure 
disorder.  In this context, the Board notes that the claims 
were initially denied in November 1998, prior to the 
enactment of the VCAA.  In September 2002, after the Board's 
first remand and prior to the final certification of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any additional information or 
evidence that he wished the VA to retrieve.  Thus, the Board 
finds that the content and timing of the September 2002 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran has explained his contentions in a series of 
letters and hearings over the course of his appeal.  In 
January 1999, he appeared before a Decision Review Officer 
(DRO) at the RO in Hartford, Connecticut.  In March 2003, he 
appeared before the undersigned Veterans Law Judge in a video 
hearing.  The veteran essentially contends that he sustained 
injuries to his head on two occasions while on board the 
U.S.S. Kaskaskia, during his active duty in the Navy.  These 
injuries, he believes, caused a sudden change in his 
personality and consequently led to the conditions that are 
the subject of his claims.  First, he alleges that when his 
ship collided with a Russian freighter, he was thrown across 
a table and into a locker, hitting his back and head.  
Secondly, he alleges that while on duty in the refueling 
area, a fuel pump hose, or alternatively a large bronze tank 
cover, was hanging up above him and was dropped onto his 
head, smashing his hard hat, and causing him to lose 
consciousness.  He contends that there was no medical 
personnel on the ship, and therefore he did not receive 
treatment for either of these injuries.  He further believes 
that these injuries caused him to exhibit "odd behavior," 
to include a tendency to anger easily, become aggressive, and 
have "seizures."  He testified, in his DRO hearing, that he 
began having anger outbursts, or "rages," after he got hurt 
in the service, and immediately stated, "that's my seizure; 
I can't control my adrenaline."  He then repeated, "that is 
my seizure.  I don't fall down and foam. ... I just get really 
pissed."  

Service records for this veteran span his reserve duty, from 
March 1963 to July 1964, as well as his active duty, from 
July 1964 to July 1966.  

Referable to the veteran's reserve duty, his March 1963 
examination for the purpose of enlistment in the Naval 
Reserve was negative for any clinical findings referable to 
the head, neurological, or psychiatric systems.  He was again 
evaluated as normal at his annual exam in August 1963.  For 
his period of ACDUTRA, from March 1964 to April 1964, he 
indicated he had no injury or illness to report.

Referable to the veteran's active duty, his July 1964 
entrance examination returned normal findings, without 
evidence of defects.  

On August 2, 1964, the veteran reported to sick call, 
alleging that he had been attacked by three assailants while 
out on authorized leave.  He presented with complaints of a 
headache, as a result of having been hit about the face and 
head.  Neurologically, the veteran was evaluated as OK.  He 
had multiple contusions on his face, head, chest, and right 
shoulder.  He was released to duty. 

On August 10, 1964, the veteran was reported absent without 
leave.  He was delivered on board the U.S. Navy Recruiting 
Station on August 12, 1964.
The veteran again was reported absent without leave on 
September 8, 1964.  He surrendered to the Armed Forces Police 
on September 18, 1964.

In July 1965, the veteran was in a fight while on liberty.  
He presented with bruises on the left side of his forehead 
and the back of his head, which were deemed superficial.  The 
impression noted was multiple contusions.

In October 1965, the veteran received non-judicial punishment 
for willfully disobeying orders from a superior.  The veteran 
also received non-judicial punishment in November 1965 and 
May 1966, for using disrespectful language to his superiors.

The veteran's July 1966 separation examination reveals that 
his head, neurological, and psychological systems were 
evaluated as normal.  

The veteran's post service medical records confirm treatment 
for various health issues from April 1975 to January 2004.  
Records pertinent to the issues on appeal are discussed 
below.

In April 1975, the veteran entered a VA hospital for a 
medical examination in conjunction with a separate claim for 
service connection.  After a short period on the medical 
floor, the veteran was transferred to the psychiatric unit 
and was then admitted.  He presented with complaints of "no 
feelings," a complete loss of drive,  nervousness, 
depression, crying spells, and some homicidal ideation.  
After receiving in-patient treatment for roughly six months 
at the hospital, the veteran did not return from a weekend 
pass.  When finally brought back in, he was discharged with a 
diagnosis of character disorder, with the possibility of some 
thought disorder.  The prognosis was poor, and the veteran 
was urged to return to the hospital when his symptoms 
returned.

In April 1977, the veteran was charged with the murder of a 
fellow psychiatric patient at a private treatment facility.  
He was acquitted in September 1978, by reason of insanity.  
As a result, he was committed to a series of private 
psychiatric institutes, which followed him through treatment 
and eventual conditional releases through April 1989.  His 
diagnoses changed over the long period of treatment; however, 
they included cyclothymic disorder, major depression, 
passive-aggressive disorder, and mixed personality disorder.  

During the time the veteran was committed, his physical and 
psychological conditions were closely monitored.  In this 
period of time, the veteran did report a family history of 
seizures (referring to his brother), but did not report 
having seizures himself.  Additionally, an August 1978 report 
from the institution at which the veteran was committed 
indicated that based on a 1977 neurological examination, the 
veteran's headaches were compatible with a unilateral 
vascular headache.  The report also indicated that the 
amnesia the veteran reported in connection with the crime for 
which he was tried was more likely a period of 
depersonalization, as opposed to a temporal lobe seizure.  

The veteran's psychiatric diagnoses upon his last 
institutional discharge, in April 1989, were organic 
personality disorder and antisocial personality disorder.  
His prognosis was guarded to poor, due to his record of 
violent outbursts.  

The veteran underwent a VA general medical examination in 
November 1992.  He reported the incident on the U.S.S. 
Kaskaskia in which a fuel tank cover struck him in the head, 
smashing his hard hat, knocking him unconscious.  He also 
reported the "odd behavior" which followed the incident.  
He stated that after discharge from the service, this 
behavior persisted.  The examiner noted that the veteran also 
vaguely described being diagnosed with an aberrant, 
questionable partial seizure disorder which accounted for the 
aggressive behavior.   After a complete examination, the 
diagnosis noted, in part, was questionable partial seizures, 
status post head trauma.  No further diagnosis referable to 
the head was made.  

In April 1998, the veteran was examined at a VA mental health 
clinic.  He reported the in-service incidents in which he 
sustained head injuries.  He further gave a history of a 
diagnosis of a seizure disorder while committed at a private 
psychiatric institution in the seventies, at which time he 
experienced uncontrollable rage.  While at the clinic, he 
participated in group therapy, with significant improvement 
with his depression and anxiety.  Personal hygiene also 
improved.  

In June 1998, the veteran underwent a neuropsychological 
evaluation.  Deficits were revealed in the following areas: 
auditory and visual attentional processes; motor speed, 
bilaterally; constructional drawing and copying; formulation 
of written language; verbal and visual learning; immediate 
and delayed verbal and visual recall and recognition; verbal 
abstraction and reasoning; verbal fluency; and ability to 
establish, maintain, and shift cognitive sets.  Under 
psychological function testing, "n.a." was noted.  The 
examiner opined that the findings were consistent with the 
residuals of a traumatic brain injury (TBI).  

On the following day, the veteran underwent physical 
examination, repeating the history of in-service incidents.  
Additionally in the history, the examiner noted that the 
veteran had had a generalized tonic-clonic seizure while in 
psychiatric day treatment in May 1998.  After examination, 
the examiner indicated an impression of probable traumatic 
head injury with a history of a seizure disorder.  The 
examiner also explained that emotional outbursts are almost 
never epileptic attacks, so it would be quite unusual if the 
veteran's rage attacks were actually seizures.  He noted that 
the veteran had been taking Tegretol(r), a prescription 
medication generally prescribed for epileptic patients, for a 
number of years.  The examiner stated, however, that such 
rage attacks may certainly be controlled by that medication, 
even though they were not actually epileptic seizures. 

In February 1999, the veteran reported a history of seizures 
while being treated for an upper respiratory infection.

In January 2004, the veteran underwent VA mental disorder 
examination per request of the Board.  The veteran presented 
his history which was consistent with the reports in the 
claims folder, specifically that he believed his personality 
had changed as a result of head trauma suffered while on 
active duty.  The examiner noted that the primary 
psychological theme throughout the interview had to do with 
the veteran's anger toward a number of people, all of whom he 
felt had belittled or dismissed him.  He acknowledged getting 
into disciplinary trouble in the Navy prior to his head 
injuries because he did not like "the way the officer spoke 
to me."  The examiner described in detail the history of 
psychological treatment as evidenced by the claims folder.  

Upon the mental status examination, the examiner indicated 
diagnoses of post-traumatic stress disorder based on 
childhood experiences, personality disorder with borderline 
antisocial and narcissistic elements, and a history of TBI, 
impulse control dysregulation, and severe narcissistic 
vulnerabilities.  His Global Assessment of Functioning (GAF) 
score was 50, indicative of serious impairment in social 
functioning.

The examiner opined that it seemed most likely that the 
veteran's childhood, consisting of repeated sexual and 
physical abuse, likely created the foundation for his 
subsequent problems, particularly his rage toward authority 
figures.  He further stated that while the veteran's story 
about having suffered from head injuries seemed credible, the 
weakest conclusion that could be drawn had to do with the 
relationship between those head injuries and his subsequent 
psychiatric problems.  He opined that the personality 
component consisting of borderline, antisocial and 
narcissistic elements is the primary contributor to the 
veteran's psychiatric symptomatology, both currently and in 
the past.   Finally, in the absence of any medical 
documentation at the time of his alleged TBI's, as well as 
his somewhat inconsistent narrative about the TBI's, it was 
the examiner's impression that the primary factor in the 
veteran's psychopathology had to do with childhood events 
that preceded any experience he may have had in the Navy.

To review, service connection may be established for a 
current disability resulting from an injury or disease 
incurred in service.  A medical nexus, or causal link, 
between the current disability and the injury during service 
is required.  

In reference to the mental disability claim, the Board 
observes that the veteran's service medical records are 
negative for any diagnosis of a traumatic brain injury or 
psychiatric disorder.  The veteran was twice treated for 
superficial bruises on the head, in August 1964 and July 
1965.  His July 1966 separation examination, however, 
evaluated his head and his neurological and psychological 
systems as normal.  

The veteran does allege that despite the lack of 
documentation, he did incur two injuries in service, which he 
purports to be the cause of the current disability.  Even 
assuming the alleged incidents occurred, the Board finds that 
such assertions of causality are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran and other lay persons are competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.  

Of the extensive medical evidence in the record, two exam 
reports provide an opinion as to the etiology of the 
veteran's psychological disorders - the June 1998 
neuropsychological exam report and the January 2004 mental 
disorder examination report.  

The June 1998 neuropsychological report notes that the 
findings of deficiencies on many levels were consistent with 
the residuals of the veteran's traumatic brain injuries.  The 
Board observes that an extensive battery of tests was 
administered based on the veteran's purported history of past 
TBI's.  As the report indicates, however, no psychological 
testing was performed.  Thus, this assessment of a 
consistency appears to be based solely on the veteran's 
reported history of head trauma.  The Court has held that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the claimant and 
that are unsupported by the clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The Board has already 
noted there is no clinical evidence of a brain trauma in 
service.  Thus, the Board finds this report to be of little 
probative value in terms of the etiology of the veteran's 
psychiatric disorders.

The January 2004 report, in contrast, is based upon a full 
review of the claims folder, to include the veteran's service 
records and his post service treatment.  The examiner stated 
that while the veteran's story seems credible, the weakest 
conclusion that can be drawn from the evidence involves a 
relationship between his alleged head injuries in service and 
his psychiatric problems.  He further stated that the 
veteran's rage toward authority figures and his consequent 
psychopathology had to do with childhood events, and not his 
service in the Navy.  This being the only competent medical 
evidence addressing the issue of a connection, the Board 
finds that the evidence is against a medical nexus between 
the veteran's mental disorders and his Naval service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply, and 
service connection for a mental disorder due to trauma is not 
warranted.

In reference to the seizure disorder claim, the Board notes 
that the veteran filed this claim in November 1995.  In his 
January 1999 DRO hearing, he explained that by having 
"seizures" he meant that he would go into "rages" where he 
could not control his adrenaline and would get very angry.  

The veteran's service medical records are negative for any 
instance of a seizure.  Seizures are discussed in post 
service treatment.  In 1977, while the veteran was 
incarcerated in the private psychiatric institution, it was 
noted that the veteran's brother had experienced seizures.  
According to a 1977 neurological examination, such a 
diagnosis was ruled out for the veteran.  Specifically, the 
report indicated that the veteran's amnesia that accompanied 
his angry outbursts was more likely a period of 
depersonalization, as opposed to a temporal lobe seizure.  
Additionally, the June 1998 VA psychiatric examination 
addressed the issue, after the veteran referred to having a 
history of seizures.  That report indicated that emotional 
outbursts are almost never epileptic attacks, so it would be 
quite unusual if the veteran's rage attacks were actually 
seizures.  

The Board observes that the November 1992 VA general medical 
examination indicated a diagnosis of questionable partial 
seizures, status post head trauma.  For the reasons stated 
above regarding the claimant's reported history serving as 
the sole basis of a medical opinion, the Board finds that the 
November 1992 diagnosis of a seizure disorder is not 
probative.  See Black, supra.  There is no evidence that the 
diagnosis is based on anything other than the veteran's 
purported history. 

The only instance of the veteran experiencing an actual 
(generalized tonic-clonic) seizure was in May 1998, roughly 
22 years after his separation from service.   This was in the 
context of his psychiatric treatment for disorders which have 
not been medically linked to his service, as described above.  
Based on the record as a whole, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a seizure disorder due to trauma.  
Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for a mental disorder due 
to trauma is denied.

Entitlement to service connection for a seizure disorder due 
to trauma is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



